DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaya et al. (US 20140300636)  
Considering claim 12, 16, Miyazaya teaches a client terminal comprising/ storage medium having a program stored therein (Fig.1-5, device 10), the program causing a computer to function as: 
an output unit configured to output information to a user (abstract, [0037]); and 
a control unit (Fig.5) configured to control the output unit such that information related to an object is output in accordance with information corresponding to the object (Fig.1-5), the object being specified on a basis of information related to an image acquired by an imaging unit, being positioned outside of a gaze area of the user, and being related to user information ([0036]-[0037] an example of providing information outside of the visual field is illustrated in FIG. 3. The information processing device 10... When a selection operation for the primary information Mv1 of the information associated with a position outside the visual field is detected, the information processing device 10 may cause the secondary information Mv2 to be displayed on the edge of the display region and may output the sound marker Ms., [0038]-[0058]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaya et al. (US 20140300636) in view of Odajima Mitsuru (JP 2014-36739 A).
Considering claims 1, 15, Miyazaya teaches a server/ control method that causes a processor to comprising: 
a control unit (Fig.5) configured to be capable of extracting information corresponding to an object on a basis of the information related to the image, and transmit information related to the object to the client terminal (Fig.1-5, device 10), the object being positioned outside of a gaze area of a user and being related to user information ([0036]-[0037] an example of providing information outside of the visual field is illustrated in FIG. 3. The information processing device 10... When a selection operation for the primary information Mv1 of the information associated with a position outside the visual field is detected, the information processing device 10 may 
Miyazaya do not clearly teach a communication unit configured to receive information related to an image acquired by an imaging unit of a client terminal.
Odajima teaches a communication unit configured to receive information related to an image acquired by an imaging unit of a client terminal (Fig.12, pg.15, lines 15-44, When the terminal device 80 starts capturing a real image including a marker (for example, the marker m3) via the camera 82 (S20), the captured image is transmitted to the server device 90 (S21)) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Odajima to Miyazaya to provided without being constrained by physical restrictions of the object.
Considering claim 2, Miyazaya and Odajima further teach wherein the control unit performs control such that information corresponding to an object depending on interest information of the user is extracted from a field-of-view image of the user acquired by the imaging unit of the client terminal, and character information and presentation information to be presented to the user are transmitted to the client terminal via the communication unit, the character information indicating a character that is superimposed and displayed on the information corresponding to the object (Miyazaya: [0003], [0034]-[0035] information processing device 10 may provide a user with information obtained by filtering information 
Considering claim 3, Miyazaya and Odajima further teach wherein the control unit decides the presentation information to be presented to the user on a basis of comparison between the information related to the object and the interest information of the user (Miyazaya: [0003], [0034]-[0035] information processing device 10 may provide a user with information obtained by filtering information associated with real objects located in the vicinity of the user according to the preference, the purpose, or the like of the user, Odajima: Fig.12, pg.15, lines 15-44).
Considering claim 4, Miyazaya and Odajima further teach wherein the control unit changes a content of presentation information to be presented to the user in accordance with information related to a gaze of the user when receiving, via the communication unit, the information related to the gaze of the user on a character that is superimposed and displayed on the information corresponding to the object.
Considering claim 5, Miyazaya and Odajima further teach wherein the information related to the gaze of the user is a presentation information update request (Miyazaya: [0003], [0036]-[0037] an example of providing information outside of the visual field is illustrated in FIG. 3. The information processing device 10... When a selection operation for the primary information Mv1 of the information associated with a position outside the visual field is detected, the information processing device 10 may cause the secondary information Mv2 to be displayed on the edge of the display region and may output the sound marker Ms., [0038]-[0058], Odajima: Fig.12, pg.15, lines 15-44).

Considering claim 7, Miyazaya and Odajima further teach wherein the information related to the gaze of the user on the character that is superimposed and displayed is information regarding a fact that the user has paid attention to the character (Miyazaya: [0003], [0036]-[0037] an example of providing information outside of the visual field is illustrated in FIG. 3. The information processing device 10... When a selection operation for the primary information Mv1 of the information associated with a position outside the visual field is detected, the information processing device 10 may cause the secondary information Mv2 to be displayed on the edge of the display region and may output the sound marker Ms., [0038]-[0058], Odajima: Fig.12, pg.15, lines 15-44).
Allowable Subject Matter
Claims 8-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641